EXHIBIT THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Nine Months Ended September 28, 2008 September30, 2007 Earnings: Income before income taxes $ 363,571 $ 241,141 Add (deduct): Interest on indebtedness 78,775 92,690 Portion of rents representative of the interest factor (a) 6,893 6,069 Amortization of debt expense 668 573 Amortization of capitalized interest 1,236 2,002 Adjustment to exclude minority interest and income from equity investee (2,075 ) (399 ) Earnings as adjusted $ 449,068 $ 342,076 Fixed Charges: Interest on indebtedness $ 78,775 $ 92,690 Portion of rents representative of the interest factor (a) 6,893 6,069 Amortization of debt expense 668 573 Capitalized interest 4,559 248 Total fixed charges $ 90,895 $ 99,580 Ratio of earnings to fixed charges 4.94 3.44 NOTE: (a) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
